DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This Office Action is responsive to the amendment filed on 29 August 2022. As directed by the amendment: Claims 1 and 2 have been amended, no claims have been cancelled, and no claims have been added.  Claims 14-17 were previously withdrawn due to a Restriction Requirement. Thus, Claims 1-13 and 18-20 are presently under consideration.
	
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-4, 6-13, and 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sagon et al. (US Publication No. 2004/0092806, previously cited) in view of Eggers et al. (US Patent No. 5,366,443, previously cited).
Regarding Claim 1, Sagon et al. discloses a catheter (Abstract), comprising an elongated body (3, Figs. 1-2), distal electrode assembly (21, 3, Fig. 1-2, Paragraph 0052), including an electrode having a shell configured with an inner chamber (21, 22, 3, Figs. 1-3, Paragraph 0052-0055), the shell having a wall (21, 22, 20, Figs. 2-5) defining a proximal portion and a distal portion (proximal and distal portions of 21, 22, 20, Figs. 2-5), the wall of the distal portion having at least two apertures spaced apart from each other (apertures comprising electrodes 49, 47, 51, Figs. 2-5, apertures comprising temperature sensors, 67, Paragraph 0088); 10 further wherein the inner chamber of the shell being configured to receive fluid (irrigation fluid to be received by lumen in distal shell/cap 21 and subsequently dispersed through apertures in shell 21; Fig. 2; Paragraph 0085), one or more electrode micro-elements (49, 47, 51, Figs. 2-12, Paragraph 0056-0057) and at least one temperature sensing micro-elements (temperature sensors 67, temperature sensors within electrodes, 49, 47, 51, Figs. 2-12, Paragraph 0088) extending through the inner chamber (inner chamber comprising wires 52, 53, 54, Fig. 4, Paragraph 0056-0057, aperture of sensor 67, sensors within electrodes Paragraph 0088) between the proximal portion and the distal portion, each of the one or more electrode micro-elements (49, 47, 51, Figs. 2-12, Paragraph 0056-0057) and the at least one temperature sensing micro-elements (temperature sensors 67, temperature sensors within electrodes, 49, 47, 51, Figs. 2-12, Paragraph 0088) having a distal end fixedly received in a separate one of the at least two apertures of the wall of the distal portion (apertures comprising electrodes 49, 47, 51, Figs. 2-5, apertures comprising temperature sensors, 67, Fig. 7, Paragraph 0088), each of the one or more electrode micro-elements and the at least one 15temperature sensing micro-elements is configured to directly contact tissue (Paragraph 0031, 0067, 0071, 0088); and a control handle (5, Fig. 1). 
Sagon et al. does not specifically disclose a plurality of temperature-sensing micro-elements, each having a distal end fixedly received in a separate one of the at least two apertures of the wall of the distal portion in order to directly contact tissue. Eggers et al. teaches a catheter (Abstract; 10, Figs. 2, 5) comprising an elongated body (10, Figs. 2, 5) and a distal electrode assembly (12, Fig. 1, 2), including an electrode having a shell (54, Fig. 2) configured with an inner chamber (Col. 8, Lines 1-30), and comprising a plurality of electrode micro-elements (18, Figs. 2, 3, 5, 6; Col. 7, Lines 17-40) and a plurality of temperature sensing micro-elements (48, Figs. 2, 3; Col. 7, Lines 52-68; Col. 3, Lines 55-64) each of the electrode micro-elements (18, Figs. 2, 3, 5, 6) and the plurality of temperature sensing micro-elements (48, Figs. 2, 3; Col. 7, Lines 52-68; Col. 3, Lines 55-64) having a distal end fixedly received in a separate one of the at least two apertures of the wall of the distal portion (apertures in 54, Figs. 2-3, 5, 6; Col. 7, Lines 52-67; Col. 8, Lines 1-30), each of the electrode micro-elements and the 15temperature sensing micro-elements is configured to directly contact tissue (directly contacting 58/58’, Figs. 5-6; Col. 8, Lines 39-52; Col. 9, Lines 4-16). It would have been obvious to one having ordinary skill in the art at the time of the invention to include a plurality of temperature-sensing micro-elements, each having a distal end fixedly received in a separate one of the at least two apertures of the wall of the distal portion in order to directly contact tissue, as taught by Eggers et al., instead of the ring temperature sensing micro-element or temperature sensing micro-elements within the electrodes as disclosed by Sagon et al. in order to have insulated and distributed temperature-sensing micro-elements, to therefore determine the temperature profile of the interface around the electrode micro-elements, as also taught by Eggers et al. (Col. 3, Lines 55-64; Col. 7, Lines 52-68), and further since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding Claim 2, Sagon et al. discloses a catheter (Abstract), further wherein the wall of the shell has a plurality of irrigation apertures (irrigation fluid to be received by lumen in distal shell/cap 21 and subsequently dispersed through apertures in shell 21; Fig. 2; Paragraph 0085) configured to allow fluid received in the inner chamber to flow from inside the inner chamber to outside the inner chamber (contrast fluid, cooling fluid, etc. dispersed through apertures in shell/cap 21, Paragraph 0085). 
Regarding Claim 3, Sagon et al. discloses a catheter (Abstract), further wherein the distal end of each of the one or more electrode micro-elements and the at least one temperature sensing micro-elements includes an exposed portion outside of the wall of the shell (electrode surface 47, 49, 50, 51, 67, Figs. 2-12).  Although Sagon et al. discloses that the electrode may include multiple temperature-sensing micro-elements (temperature sensors 67, temperature sensors within electrodes, 49, 47, 51, Figs. 2-12, Paragraph 0088), Sagon et al. does not specifically disclose a plurality of temperature-sensing micro-elements, each having a distal end fixedly received in a separate one of the at least two apertures of the wall of the distal portion in order to directly contact tissue. Eggers et al. teaches a catheter (Abstract; 10, Figs. 2, 5) comprising an elongated body (10, Figs. 2, 5) and a distal electrode assembly (12, Fig. 1, 2), including an electrode having a shell (54, Fig. 2) configured with an inner chamber (Col. 8, Lines 1-30), and comprising a plurality of electrode micro-elements (18, Figs. 2, 3, 5, 6; Col. 7, Lines 17-40) and a plurality of temperature sensing micro-elements (48, Figs. 2, 3; Col. 7, Lines 52-68; Col. 3, Lines 55-64) each of the electrode micro-elements (18, Figs. 2, 3, 5, 6) and the plurality of temperature sensing micro-elements (48, Figs. 2, 3; Col. 7, Lines 52-68; Col. 3, Lines 55-64) having a distal end fixedly received in a separate one of the at least two apertures of the wall of the distal portion (apertures in 54, Figs. 2-3, 5, 6; Col. 7, Lines 52-67; Col. 8, Lines 1-30), each of the electrode micro-elements and the 15temperature sensing micro-elements is configured to directly contact tissue (directly contacting 58/58’, Figs. 5-6; Col. 8, Lines 39-52; Col. 9, Lines 4-16). It would have been obvious to one having ordinary skill in the art at the time of the invention to include a plurality of temperature-sensing micro-elements, each having a distal end fixedly received in a separate one of the at least two apertures of the wall of the distal portion in order to directly contact tissue, as taught by Eggers et al., instead of the ring temperature sensing micro-element or temperature sensing micro-elements within the electrodes as disclosed by Sagon et al. in order to have insulated and distributed temperature-sensing micro-elements, to therefore determine the temperature profile of the interface around the electrode micro-elements, as also taught by Eggers et al. (Col. 3, Lines 55-64; Col. 7, Lines 52-68), and further since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding Claim 4, Sagon et al. discloses a catheter (Abstract), further wherein each of the one or more electrode micro-elements (55, 52, Fig. 4) includes a tube with a distal end and a lumen (Paragraph 0051-0056) and at least one wire extending through the lumen (52, 53, 55, 54, Fig. 4, Paragraph 0051, 0056), the at -21-1169610/BIOSENSE- BIO5309USCNT1 least one wire having a distal end attached to a micro-electrode at the distal end (electrode surface 47, 49, 50, 51, 67, Figs. 2012) of the respective electrode micro-element (52, 53, 54, 71, 75, Figs. 2-12).  
Regarding Claim 6, Sagon et al. discloses a catheter (Abstract), further wherein 10the one or more electrode micro-elements comprises a plurality of electrode micro- elements (49, 47, 48, 51, Figs. 2-12, Paragraph 0056-0057), the distal ends of the electrode micro-elements being arranged in a radial pattern in the distal portion of the electrode about a longitudinal axis of the electrode (radial arrangement of elements 49, 47, 48, 51, Figs. 2-12). 
Regarding Claims 10 and 12, Sagon et al. discloses wherein    the plurality of electrode micro-elements comprises two to six electrode micro-elements (two, three, four, five, six, micro-elements,  Paragraph 0052, 0063) arranged generally equidistant in a radial pattern (radial arrangement of elements 49, 47, 48, 51, Figs. 2-12, Paragraph 0063-0064, 0066, Claim 21), and that temperature sensing micro-elements may be two to six elements (two, three, four, five, six, micro-elements,  Paragraph 0052, 0063, 0088), arranged generally equi-distant from each other in a radial pattern wherein the temperature sensing micro-elements are disposed within the electrode micro-elements (Paragraph 0088). Although Sagon et al. discloses that the electrode may include multiple temperature-sensing micro-elements (temperature sensors 67, temperature sensors within electrodes, 49, 47, 51, Figs. 2-12, Paragraph 0088), Sagon et al. does not specifically disclose a plurality of temperature-sensing micro-elements, each having a distal end fixedly received in a separate one of the at least two apertures of the wall of the distal portion in order to directly contact tissue. Eggers et al. teaches a catheter (Abstract; 10, Figs. 2, 5) comprising an elongated body (10, Figs. 2, 5) and a distal electrode assembly (12, Fig. 1, 2), including an electrode having a shell (54, Fig. 2) configured with an inner chamber (Col. 8, Lines 1-30), and comprising a plurality of electrode micro-elements (18, Figs. 2, 3, 5, 6; Col. 7, Lines 17-40) and a plurality of temperature sensing micro-elements (48, Figs. 2, 3; Col. 7, Lines 52-68; Col. 3, Lines 55-64) each of the electrode micro-elements (18, Figs. 2, 3, 5, 6) and the plurality of temperature sensing micro-elements (48, Figs. 2, 3; Col. 7, Lines 52-68; Col. 3, Lines 55-64) having a distal end fixedly received in a separate one of the at least two apertures of the wall of the distal portion (apertures in 54, Figs. 2-3, 5, 6; Col. 7, Lines 52-67; Col. 8, Lines 1-30), each of the electrode micro-elements and the 15temperature sensing micro-elements is configured to directly contact tissue (directly contacting 58/58’, Figs. 5-6; Col. 8, Lines 39-52; Col. 9, Lines 4-16). It would have been obvious to one having ordinary skill in the art at the time of the invention to include a plurality of temperature-sensing micro-elements, each having a distal end fixedly received in a separate one of the at least two apertures of the wall of the distal portion in order to directly contact tissue, as taught by Eggers et al., instead of the ring temperature sensing micro-element or temperature sensing micro-elements within the electrodes as disclosed by Sagon et al. in order to have insulated and distributed temperature-sensing micro-elements, to therefore determine the temperature profile of the interface around the electrode micro-elements, as also taught by Eggers et al. (Col. 3, Lines 55-64; Col. 7, Lines 52-68), and further since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Furthermore, neither Sagon et al. nor Eggers et al. specially discloses wherein the distal ends of the temperature sensing micro-elements are arranged generally at 0 degrees, 120 degrees and 240 degrees about the longitudinal axis of the electrode, and wherein the distal ends of the electrode micro-elements are arranged generally at 60 degrees, 180 degrees and 300 degrees about the longitudinal 20axis of the electrode. However, it appears from the drawing that the temperature sensing micro-elements and electrode micro-elements may be arranged in a similar distributed pattern (Figs. 2-12 of Sagon et al., and Figs 2-3 of Eggers et al.). It would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the electrode micro-elements and the temperature sensing micro-elements with this particular arrangement and spacing, in order to provide the generally equidistant in a radial pattern spacing, in order to provide even sensing/energy to tissue, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Regarding Claims 7, 8, 9, 11, and 13, Sagon et al. discloses a catheter (Abstract), further wherein    the plurality of electrode micro-elements comprises two to six electrode micro-elements (two, three, four, five, six, micro-elements, Paragraph 0052, 0063) arranged generally equidistant in a radial pattern (radial arrangement of elements 49, 47, 48, 51, Figs. 2-12, Paragraph 0063-0064, 0066, Claim 21). Furthermore, Sagon et al. discloses that the temperature sensing micro-elements may be two to six elements (two, three, four, five, six, micro-elements, Paragraph 0052, 0063, 0088), arranged generally equi-distant from each other in a radial pattern wherein the temperature sensing micro-elements are disposed within the electrode micro-elements (Paragraph 0088). Although Sagon et al. discloses that the electrode may include multiple temperature-sensing micro-elements (temperature sensors 67, temperature sensors within electrodes, 49, 47, 51, Figs. 2-12, Paragraph 0088), Sagon et al. does not specifically disclose a plurality of temperature-sensing micro-elements, each having a distal end fixedly received in a separate one of the at least two apertures of the wall of the distal portion in order to directly contact tissue. Eggers et al. teaches a catheter (Abstract; 10, Figs. 2, 5) comprising an elongated body (10, Figs. 2, 5) and a distal electrode assembly (12, Fig. 1, 2), including an electrode having a shell (54, Fig. 2) configured with an inner chamber (Col. 8, Lines 1-30), and comprising a plurality of electrode micro-elements (18, Figs. 2, 3, 5, 6; Col. 7, Lines 17-40) and a plurality of temperature sensing micro-elements (48, Figs. 2, 3; Col. 7, Lines 52-68; Col. 3, Lines 55-64) each of the electrode micro-elements (18, Figs. 2, 3, 5, 6) and the plurality of temperature sensing micro-elements (48, Figs. 2, 3; Col. 7, Lines 52-68; Col. 3, Lines 55-64) having a distal end fixedly received in a separate one of the at least two apertures of the wall of the distal portion (apertures in 54, Figs. 2-3, 5, 6; Col. 7, Lines 52-67; Col. 8, Lines 1-30), each of the electrode micro-elements and the 15temperature sensing micro-elements is configured to directly contact tissue (directly contacting 58/58’, Figs. 5-6; Col. 8, Lines 39-52; Col. 9, Lines 4-16). It would have been obvious to one having ordinary skill in the art at the time of the invention to include a plurality of temperature-sensing micro-elements, each having a distal end fixedly received in a separate one of the at least two apertures of the wall of the distal portion in order to directly contact tissue, as taught by Eggers et al., instead of the ring temperature sensing micro-element or temperature sensing micro-elements within the electrodes as disclosed by Sagon et al. in order to have insulated and distributed temperature-sensing micro-elements, to therefore determine the temperature profile of the interface around the electrode micro-elements, as also taught by Eggers et al. (Col. 3, Lines 55-64; Col. 7, Lines 52-68), and further since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding Claim 18, Sagon et al. discloses a catheter (Abstract), further wherein the exposed portion extends at an angle having a distal 25component and a radial component relative to the longitudinal axis of the electrode (electrodes 47 are angled, Fig. 2, Paragraph 0058). 
Regarding Claim 19, Sagon et al. discloses that the micro-elements have a diameter of 0.5-1.5 mm (Paragraph 0054), but does not explicitly disclose wherein the exposed portion has a length of about 0.2 mm and 1.0 mm. It appears from Figs. 2-12 of Sagon et al. that the exposed portion would have a length approximately about this size. It would have been an obvious matter of design choice to configure the exposed portion to be specifically between about 0.2 mm and 1.0 mm, in order to sense and/or ablate tissue in a particular body area, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding Claim 20, Sagon et al. discloses a catheter (Abstract), wherein the exposed portion has an atraumatic configuration configured to form a micro-depression in tissue without breaching the tissue (curved/non-sharp electrodes, 47, 49, 51, Figs. 2-12, Paragraph 0055).
Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sagon et al. in view of Eggers et al., further in view of Koblish (US Publication No. 2008/0243214, previously cited).
Regarding Claim 5, Sagon et al. discloses wherein each of the electrode micro-elements (55, 52, Fig. 4) includes a tube with a lumen and at least one wire extending through the lumen (55, 52, 53, 54, Fig. 4, Paragraph 0051, 0056). Sagon et al. and Eggers et al. in combination does not specifically disclose wherein each of the one or more temperature sensing micro-elements includes a tube with a distal end, and a lumen and at least two wires extending though the lumen, the at least two wires being configured for temperature sensing. However, Koblish teaches a catheter (Abstract, Paragraph 00013) comprising electrode micro-elements (28, Figs. 3-4,7-9, Paragraph 0058-0061) and temperature sensing micro-elements (60, Figs. 10-11, Paragraph 0063) within apertures extending through shell wall 38, 24 (Figs. 3-11) and configured to directly contact tissue (Paragraph 0007, 0049, 0055), wherein each of the temperature sensing micro-elements includes a tube with a lumen (60 within tube 24, Fig. 10, insulation tube 56, Fig. 11; 60 within tube/bore of electrode 28, Fig. 11, Paragraph 0063) and at least two wires extending though the lumen (62, Fig. 11, Paragraph 0063), the at least two wires being configured for temperature sensing (Paragraph 0063). It would have been obvious to one having ordinary skill in the art at the time of the invention to include a tube with a lumen and at least two wires extending though the lumen for the temperature sensing micro-elements, configured for temperature sensing, as taught by Koblish, in the catheter system disclosed by Sagon et al. and Eggers et al. in combination, in order to isolate the temperature sensors in the catheter for specific areas, such as to provide the temperature signal to multiple areas of the system and/or to provide redundancy in the catheter.

Response to Arguments
The Applicant's arguments as filed in the Amendment filed 29 August 2022 with respect to the previous 35 USC 103(a) rejections of Claims 1-13 and 18-20 have been fully considered.
The Applicant specifically argues (Pages 7-10 of Amendment) that none of previously cited Sagon et al., Eggers et al., nor Koblish discloses all of the claimed elements of Claim 1 as amended. However, the Examiner disagrees with these arguments.
Firstly, the Applicant argues (Pages 7-8 of Amendment):
However, Sagon does disclose that "temperature sensors may be disposed within mapping electrodes 47, 49, 51, for example in a hole drilled within the electrode." Sagon, paragraphs 0087-0088. Given this disclosure in Sagon itself, those of ordinary skill in the art would not have combined Eggers with Sagon in the manner suggested by the Office. 

Indeed, the structure of the Eggers electrode array is significantly different than that of Sagon. Specifically, while Sagon discloses mapping electrodes 47 and 49 "disposed in apertures within a distal cap 57," Eggers discloses "electrode terminals 18 [that] are electrically insulated from each other and from temperature sensors 48, and [that] are secured together in a bundle by the electrically insulating material 54 [e.g., epoxy]." Sagon, paragraph 0057; Eggers, column 8, lines 12-17. However, Eggers does not appear to disclose any particular reason for bundling the electrode terminals and temperature sensors in this manner, and no benefit of such an arrangement is apparent from either Sagon or Eggers. As such, those of ordinary skill in the art looking at Sagon and Eggers would not have found any reason or motivation to replace the temperature sensors within the electrodes as disclosed in Sagon with the bundled temperature sensors and electrode terminals disclosed in Eggers.

However, the Examiner disagrees with these arguments. Sagon et al. proposes multiple different exemplary locations/structures for the temperature sensors (Paragraph 0088 of Sagon et al.):
A temperature sensor or sensors, such as, but not limited to one or more thermocouples 81 (illustrated in FIG. 12) may be attached to the catheter 1 for temperature sensing during ablation procedures. A temperature sensor may be in contact with the heart tissue (e.g., temperature sensor 67 of FIG. 7) or, alternatively, may not be in contact with the heart tissue (e.g., temperature sensor 81 of FIG. 12). In another embodiment, temperature sensors may be disposed within mapping electrodes 47, 49, 51, for example in a hole drilled within the electrode. One skilled in the art will appreciate that more than one temperature sensor may be used in any particular configuration of catheter 1.

Therefore, as described above, Sagon et al. discloses that the temperature sensor may be a band such as 67 in Fig. 7, and/or incorporated into the electrode micro-elements 47, 49, and/or 51. Sagon et al. further discloses that any number of electrode micro-elements may be included, such as two, three, four, five, six for specific examples (Paragraph 0063). The Examiner maintains that it would have been within the scope of the design of Sagon et al. to include additional, separate temperature sensing micro-elements instead of or in addition to the two, three, four, five, six electrode micro-elements, contrary to the Applicant’s arguments that this design would not be structurally feasible. Thus, in response to Applicant's argument that the distal electrode assembly disclosed by Sagon et al. could not be combined with the structure of Eggers et al. (in particular, separate temperature sensing micro-elements), however, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
As stated above, Sagon et al. does not specifically disclose a plurality of temperature-sensing micro-elements, each having a distal end fixedly received in a separate one of the at least two apertures of the wall of the distal portion in order to directly contact tissue. Paragraph 0088 does give exemplary temperature sensing micro-element structures, such as the temperature sensor may be a band such as 67 in Fig. 7, and/or incorporated into the electrode micro-elements 47, 49, and/or 51 in Figs. 2-6, and/or fully contained within the shell such as 81 in Fig. 12. Furthermore, the Eggers et al. reference teaches a catheter (Abstract; 10, Figs. 2, 5) comprising an elongated body (10, Figs. 2, 5) and a distal electrode assembly (12, Fig. 1, 2), including an electrode having a shell (54, Fig. 2) configured with an inner chamber (Col. 8, Lines 1-30), and comprising a plurality of electrode micro-elements (18, Figs. 2, 3, 5, 6; Col. 7, Lines 17-40) and a plurality of temperature sensing micro-elements (48, Figs. 2, 3; Col. 7, Lines 52-68; Col. 3, Lines 55-64) each of the electrode micro-elements (18, Figs. 2, 3, 5, 6) and the plurality of temperature sensing micro-elements (48, Figs. 2, 3; Col. 7, Lines 52-68; Col. 3, Lines 55-64) having a distal end fixedly received in a separate one of the at least two apertures of the wall of the distal portion (apertures in 54, Figs. 2-3, 5, 6; Col. 7, Lines 52-67; Col. 8, Lines 1-30), and each of the electrode micro-elements and the 15temperature sensing micro-elements is configured to directly contact tissue (directly contacting 58/58’, Figs. 5-6; Col. 8, Lines 39-52; Col. 9, Lines 4-16). The distal end of the catheter electrode assembly is shown in Fig. 3 of Eggers et al. reproduced below, which shows a plurality of electrode micro-elements 18 and a plurality of temperature sensing micro-elements 48, and each having a distal end fixedly received in a separate one of the at least two apertures of the wall of the distal portion (apertures in 54 of tip 12).

    PNG
    media_image1.png
    332
    370
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to include a plurality of temperature-sensing micro-elements, each having a distal end fixedly received in a separate one of the at least two apertures of the wall of the distal portion in order to directly contact tissue, as taught by Eggers et al., instead of the ring temperature sensing micro-element or temperature sensing micro-elements within the electrodes as disclosed by Sagon et al. in order to have insulated and distributed temperature-sensing micro-elements, to therefore determine the temperature profile of the interface around the electrode micro-elements, as also taught by Eggers et al. (Col. 3, Lines 55-64; Col. 7, Lines 52-68), and further since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Furthermore, in response to the Applicant’s argument that there is no teaching, suggestion, or motivation to combine the Sagon et al. and Eggers et al. references, the Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Sagon et al. does disclose temperature sensing micro-element structures, such as the temperature sensor may be a band such as 67 in Fig. 7, and/or incorporated into the electrode micro-elements 47, 49, and/or 51 in Figs. 2-6, and/or fully contained within the shell such as 81 in Fig. 12. Eggers et al. was only used to teach that these temperature sensing micro-elements each have a distal end fixedly received in a separate one of the at least two apertures of the wall of the distal portion in order to directly contact tissue, which is explicitly taught by Eggers et al. as described in detail above. Therefore, the Examiner maintains that it would have been obvious to one having ordinary skill in the art at the time of the invention to include a plurality of temperature-sensing micro-elements, each having a distal end fixedly received in a separate one of the at least two apertures of the wall of the distal portion in order to directly contact tissue, as taught by Eggers et al., instead of the ring temperature sensing micro-element or temperature sensing micro-elements within the electrodes as disclosed by Sagon et al. in order to firstly, have insulated and distributed temperature-sensing micro-elements, to therefore determine the temperature profile of the interface around the electrode micro-elements, as also taught by Eggers et al. (Col. 3, Lines 55-64; Col. 7, Lines 52-68). Furthermore, this would only require a duplication of the temperature sensing micro-elements disclosed by Sagon et al. (see exemplary temperature sensing micro-element description in Paragraph 0088 of Sagon et al.), and it has been previously held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

Furthermore, the Applicant argues (Page 8 of Amendment):
However, it appears from the Figures in Eggers that bundling the electrode terminals and temperature sensors in the Sagon device would leave little to no room for such an inner chamber adapted to receive fluid. 
And while the Examiner asserts that Eggers discloses such an inner chamber, Eggers does not appear to do so. Rather, the excerpt in Eggers relied on by the Examiner for this feature appears to describe, at best, a guidewire lumen tube 46. Eggers, column 8, lines 20-22 (stating that "[t]he central portion of the catheter 10 contains the electrically insulating guidewire lumen tube 46 which provides a lumen for the guidewire 16"). As can be seen in Eggers' Figure 3, the electrode terminals 18 and temperature sensors 48 appear to be "bundled" together with the guidewire lumen tubing 46 using epoxy 54, leaving no room for an inner chamber. Given this, those of ordinary skill in the art looking for ways to improve the Sagon design - which the Office asserts includes such an inner chamber - would not have found the Eggers disclosure useful. 

However, the Examiner disagrees with these arguments, since Eggers et al. was only used to teach a plurality of temperature-sensing micro-elements, each having a distal end fixedly received in a separate one of the at least two apertures of the wall of the distal portion in order to directly contact tissue. As described above with respect to Claims 1 and 2, Sagon et al. discloses a catheter (Abstract) wherein the inner chamber of the shell being configured to receive fluid (irrigation fluid to be received by lumen in distal shell 21 and subsequently dispersed through apertures in shell 21; Fig. 2; Paragraph 0085), further wherein the wall of the shell has a plurality of irrigation apertures (apertures in shell 21; Fig. 2; Paragraph 0085) configured to allow fluid received in the inner chamber to flow from inside the inner chamber to outside the inner chamber (contrast fluid, cooling fluid, etc. dispersed through apertures in shell/cap 21, Paragraph 0085). Although Eggers et al. does not explicitly disclose wherein either the inner lumen or chamber of the distal end may possibly receive fluid, these arguments are not persuasive because Eggers et al. was not used to teach that inner chamber of the shell being configured to receive fluid, since Sagon et al. discloses these limitations. Furthermore, in response to the Applicant's argument that duplicating the temperature sensing micro elements in Sagon et al. and/or relocating the temperature sensing micro elements in Sagon et al. would then “leave little to no room for such an inner chamber adapted to receive fluid” (Page 8 of Amendment), these arguments are not persuasive since:
(a) Sagon et al. discloses that any number of electrode micro-elements may be included, such as two, three, four, five, six for specific examples (Paragraph 0063), 
and replacing any of the electrode micro-elements with additional temperature sensing micro-elements would not take up substantial additional space in the inner chamber which receives the fluid (inner chamber, see Paragraph 0085 of Sagon et al.), and additionally since,
(b) Eggers et al. does describe an inner chamber (Col. 8, Lines 1-30), and therefore inherently there is “room for such an inner chamber”, although the Examiner agrees that Eggers et al. does not disclose that the described inner chamber is specifically configured to receive fluid.
Furthermore, as stated above, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Therefore, the Examiner maintains that it would have been obvious to one having ordinary skill in the art at the time of the invention to include a plurality of temperature-sensing micro-elements, each having a distal end fixedly received in a separate one of the at least two apertures of the wall of the distal portion in order to directly contact tissue, as taught by Eggers et al., instead of the ring temperature sensing micro-element or temperature sensing micro-elements within the electrodes as disclosed by Sagon et al. in order to have insulated and distributed temperature-sensing micro-elements, to therefore determine the temperature profile of the interface around the electrode micro-elements, as also taught by Eggers et al. (Col. 3, Lines 55-64; Col. 7, Lines 52-68), and further since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).




The Applicant further argues (Pages 8-9 of Amendment):
….those of ordinary skill in the art would have been more likely to opt for Sagon's method of incorporating both electrodes and temperature sensors in the distal cap portion in order to maximize space in the distal cap portion for the inner chamber (which the Office alleges Sagon discloses). Specifically, Sagon's method of disposing the temperature sensors within the electrodes appears to save more room within the interior of the distal cap portion than the bundling option presented in Eggers. Accordingly, those of ordinary skill in the art would not have combined Sagon and Eggers in the manner suggested by the Office. 

However, the Examiner disagrees with these arguments. Sagon et al. does not describe or suggest that space maximization is an ultimate concern for the distal electrode assembly. With respect to the temperature sensing micro-elements, Sagon et al. discloses (Paragraph 0088 of Sagon et al.):
A temperature sensor or sensors, such as, but not limited to one or more thermocouples 81 (illustrated in FIG. 12) may be attached to the catheter 1 for temperature sensing during ablation procedures. A temperature sensor may be in contact with the heart tissue (e.g., temperature sensor 67 of FIG. 7) or, alternatively, may not be in contact with the heart tissue (e.g., temperature sensor 81 of FIG. 12). In another embodiment, temperature sensors may be disposed within mapping electrodes 47, 49, 51, for example in a hole drilled within the electrode. One skilled in the art will appreciate that more than one temperature sensor may be used in any particular configuration of catheter 1.

Again, Sagon et al. suggests that any configuration of temperature sensing elements may be used, with no particular preferred ‘space maximization’ as the Applicant suggests. Eggers et al. teaches that insulated and distributed temperature-sensing micro-elements may be used determine the temperature profile of the interface around the electrode micro-elements (Col. 3, Lines 55-64; Col. 7, Lines 52-68). Furthermore, this would only require a duplication and addition of the temperature sensing micro-elements disclosed by Sagon et al., and it has been previously held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
 Thus, in response to the Applicant's arguments against the Sagon et al. and Eggers et al. references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In addition, the Applicant argues (Page 9 of Amendment):
Koblish fails to remedy the deficiencies of Sagon and Eggers. In fact, Koblish appears to provide additional evidence that those of ordinary skill in the art would, at best, dispose the temperature sensor within the electrodes, as discussed above.

However, the Examiner does not find these arguments persuasive, since the Koblish references was only relied on to teach wherein each of the one or more temperature sensing micro-elements includes a tube with a distal end, and a lumen and at least two wires extending though the lumen, the at least two wires being configured for temperature sensing, since Sagon et al. and Eggers et al. in combination do not specifically disclose these elements. As described above, Koblish teaches a catheter (Abstract, Paragraph 00013) comprising electrode micro-elements (28, Figs. 3-4,7-9, Paragraph 0058-0061) and temperature sensing micro-elements (60, Figs. 10-11, Paragraph 0063) within apertures extending through shell wall 38, 24 (Figs. 3-11) and configured to directly contact tissue (Paragraph 0007, 0049, 0055), wherein each of the temperature sensing micro-elements includes a tube with a lumen (60 within tube 24, Fig. 10, insulation tube 56, Fig. 11; 60 within tube/bore of electrode 28, Fig. 11, Paragraph 0063) and at least two wires extending though the lumen (62, Fig. 11, Paragraph 0063), the at least two wires being configured for temperature sensing (Paragraph 0063). Koblish explicitly describes temperature sensing micro-elements (60, Figs. 10-11, Paragraph 0063), and although the overall electrode structure is different than the structure described in Eggers et al., again, it is noted that Eggers et al. was only used to teach a plurality of temperature-sensing micro-elements, each having a distal end fixedly received in a separate one of the at least two apertures of the wall of the distal portion in order to directly contact tissue (48, Figs. 2, 3; Col. 7, Lines 52-68; Col. 3, Lines 55-64; Col. 8, Lines 1-30). Therefore, since Koblish has been shown to teach a tube with a lumen and at least two wires extending though the lumen for the temperature sensing micro-elements, configured for temperature sensing, therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to include these elements in the catheter system disclosed by Sagon et al. and Eggers et al. in combination, in order to isolate the temperature sensors in the catheter for specific areas, such as to provide the temperature signal to multiple areas of the system and/or to provide redundancy in the catheter, as described in detail above.
The Applicant additionally argues (Page 10 of Amendment):
Specifically, Applicant has amended claim 1 to recite that the inner chamber is configured to receive fluid. As discussed above, while the Office appears to assert that the guidewire lumen tubing described in Eggers is akin to the recited inner chamber, those of ordinary skill in the art would not understand such a tubing to be an inner chamber. And the guidewire tubing of Eggers is not configured to receive fluid. Accordingly, amended independent claim 1, and all claims dependent therefrom, including claims 2-13 and 18-20, are allowable over Sagon, Eggers and Koblish.

However, as described in detail above, Eggers et al. was not relied upon to teach the newly added limitation to Claim 1, “and the inner chamber being configured to receive fluid”. As described above with respect to Claims 1 and 2, Sagon et al. discloses a catheter (Abstract) wherein the inner chamber of the shell being configured to receive fluid (irrigation fluid to be received by lumen in distal shell/cap 21 and subsequently dispersed through apertures in shell/cap 21; Fig. 2; Paragraph 0085), further wherein the wall of the shell has a plurality of irrigation apertures (apertures in shell/cap 21; Fig. 2; Paragraph 0085) configured to allow fluid received in the inner chamber to flow from inside the inner chamber to outside the inner chamber (contrast fluid, cooling fluid, etc. dispersed through apertures in shell/cap 21, Paragraph 0085). Although Eggers et al. does not explicitly disclose wherein either the inner lumen or chamber of the distal end may receive fluid, these arguments are not persuasive since Eggers was only relied upon to teach a plurality of temperature-sensing micro-elements, each having a distal end fixedly received in a separate one of the at least two apertures of the wall of the distal portion in order to directly contact tissue, as described in detail above. Therefore, the Examiner maintains that Sagon et al. discloses “and the inner chamber being configured to receive fluid” as required by Claim 1 as amended. 
Therefore, Claim 1 remains rejected as described in detail above. 
No additional specific arguments were provided with respect to the previous 35 USC 103(a) rejections of dependent Claims 2-13 or 18-20. Therefore, Claims 1-13 and 18-20 remain rejected as described in detail above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852. The examiner can normally be reached 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA M. BAYS/Examiner, Art Unit 3792